        Case 2:20-cv-01188-MRH Document 17 Filed 10/27/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH LAUFER,
                                                   Case No.: 2:20-cv-01188
               Plaintiff,
v.

TRIBHUVAN REAL ESTATE LP,

          Defendant.
____________________________________

     NOTICE OF DISMISSAL [FRCP 41(A)] AND ORDER OF DISMISSAL

        Plaintiff, by and through undersigned counsel, hereby notifies this Court
 pursuant to FRCP 41(a)(1)(A)(i) that this action is dismissed without prejudice
 as to all claims, causes of action, and parties, with each party bearing that party’s
 own attorney’s fees and costs.


 Dated: October 27, 2020

     /s/ Tristan W. Gillespie
     Tristan W. Gillespie, Esq.

     THOMAS B. BACON, P.A.
     5150 Cottage Farm Rd.
     Johns Creek, GA 30022

     ATTORNEYS FOR PLAINTIFF,
     DEBORAH LAUFER




                                          1
    Case 2:20-cv-01188-MRH Document 17 Filed 10/27/20 Page 2 of 2




                           ORDER OF DISMISSAL

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(i), IT IS ORDERED THAT

THIS ACTION BE, AND HEREBY IS, DISMISSED WITHOUT PREJUDICE

as to all claims, causes of action, and parties, with each party bearing that party’s

own attorney’s fees and costs. The Clerk is directed to close the file.



Dated: October 27, 2020



                            ___________________________
                           UNITED STATES DISTRICT JUDGE




                                         2
